Mr. Justice Waterman delivered the opinion of the Court. The accident happened to a small boy, a passenger, while endeavoring to alight from one of defendant’s cars. The deceased was out with his mother, who, in charge of several children, having ridden on the car to her destination, at-temped to get off. The oar stopped, the mother with a babe in her arms got safely off; the deceased, five years of age, attempted to follow his mother, but was prevented by the crowded state of the car from keeping close to her, and got off from the opposite side of the car. In so doing, he was struck by a team of horses drawing one of appellant’s cars, in a direction opposite to that in which the car, whereon the deceased had ridden, was going. It is probable that the conductor did not, in the crowd, notice that the deceased was trying to get off, as the car seems to have started and gone some distance before he jumped. Appellant was bound to afford the deceased a reasonable opportunity to alight with safety. The crowded condition of its car is no excuse for lack of attention to the request of the deceased that the car stop for him to get off. The conductor was bound to pay heed to the manifest movements and desire of the deceased, and appellant was negligent in not holding its car until the deceased had a reasonable opportunity to get off at a place and in a manner that he would not be injured by á passing team drawing another car. The judgment for $3,000 not being, in the opinion of a majority of the court, excessive, is affirmed.